DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s supplemental amendment filed on July 20,22 has been considered and entered. 
Accordingly, claims 1-27 are pending in this application. Claims 1, 4-5, 12, 15, 21, and 24 are currently amended; claim 27 is previously presented; claims 2-3, 6-11, 13-14, 16-20, 22-23, and 25-26 are original.
Claim Objections
Claims 7 and 17 are objected to because of the following:
A. In claim 7 line 2, “a value of the second lookup table” should read “the value of the second lookup table” instead. Claim 17 recites a similar limitation and is objected to for the same reason.
Appropriate correction is required.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “determining, based on a determined number of most significant bits of the accumulator, output data of the activation function corresponding to an output of the division operation obtained by reading, from the memory, a value of a second lookup table addressed by the dividend data and the divisor data”. It is unclear how the phrase “based on a determined number of most significant bits of the accumulator” is modifying the determining step. It is unclear whether the phrase addressed by the dividend data is to be interpreted as to antecedently refer to the most significant bits of the accumulator. For purposes of examination, this is limitation is interpreted as determining the output data by reading a value of a second look-up table addressed by the dividend and the most significant bits of the accumulator. Claims 12, 21, and 24 recite a similar limitation and are rejected for the same reason. Claims 2-11 inherit the same deficiency as claim 1 by reason of dependence. Claims 13-20 inherit the same deficiency as claim 12 by reason of dependence. Claims 22-23 inherit the same deficiency as claim 21 by reason of dependence. Claims 25-27 inherit the same deficiency as claim 24 by reason of dependence.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10, 12-15, 20-22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan in view of Dibrino et al. (US-PGPUB 2016/0313976 A1), hereinafter Dibrino.
The apparatus claims 12-20 would be addressed first followed by the method claims.
Regarding claim 12, Yuan teaches
a memory (Yuan Fig. 2 memory – Exp(LUT) and Divider(LUT)); and
a processor configured to (Yuan Fig. 2 processor – neuron architecture excluding the LUTs):
receive input data of an activation function comprising a division operation (Yuan Fig. 2 and Equation 1 input data -                         
                            
                                
                                    W
                                
                                
                                    m
                                
                            
                            *
                            A
                        
                    ; activation function – softmax function; division operation -                         
                            
                                
                                    
                                        
                                            e
                                        
                                        
                                            
                                                
                                                    W
                                                
                                                
                                                    m
                                                
                                            
                                            *
                                            A
                                        
                                    
                                
                                
                                    
                                        
                                            ∑
                                            
                                                L
                                                =
                                                1
                                            
                                            
                                                N
                                            
                                        
                                        
                                            
                                                
                                                    e
                                                
                                                
                                                    
                                                        
                                                            W
                                                        
                                                        
                                                            L
                                                        
                                                    
                                                    *
                                                    A
                                                
                                            
                                        
                                    
                                
                            
                        
                    );
determine dividend data corresponding to a dividend of the division operation by reading, from the memory, a value of a first lookup table addressed by the  (Yuan Fig. 2 and Equation 1 dividend data  -                         
                            
                                
                                    e
                                
                                
                                    
                                        
                                            W
                                        
                                        
                                            m
                                        
                                    
                                    *
                                    A
                                
                            
                        
                    ; first lookup table – Exp(LUT));
determine divisor data corresponding to a divisor of the division operation by accumulating the dividend data using an accumulator (Yuan Fig. 2 and Equation 1 divisor data -                         
                            
                                
                                    ∑
                                    
                                        L
                                        =
                                        1
                                    
                                    
                                        N
                                    
                                
                                
                                    
                                        
                                            e
                                        
                                        
                                            
                                                
                                                    W
                                                
                                                
                                                    L
                                                
                                            
                                            *
                                            A
                                        
                                    
                                
                            
                        
                    ; accumulator – adder tree); and
determine, based on a value (Yuan Fig. 2 and Equation 1 output data – output of divider(LUT) corresponding to                         
                            
                                
                                    
                                        
                                            e
                                        
                                        
                                            
                                                
                                                    W
                                                
                                                
                                                    m
                                                
                                            
                                            *
                                            A
                                        
                                    
                                
                                
                                    
                                        
                                            ∑
                                            
                                                L
                                                =
                                                1
                                            
                                            
                                                N
                                            
                                        
                                        
                                            
                                                
                                                    e
                                                
                                                
                                                    
                                                        
                                                            W
                                                        
                                                        
                                                            L
                                                        
                                                    
                                                    *
                                                    A
                                                
                                            
                                        
                                    
                                
                            
                        
                    ; second lookup table - divider(LUT)).
Figure 2 of Yuan does not explicitly teach the processor configured to: normalize the input data;  determine dividend data corresponding to a dividend of the division operation by reading, from the memory, a value of a first lookup table addressed by the normalized input data; and determine, based on a determined number of most significant bits of the accumulator, output data of the activation function corresponding to an output of the division operation obtained by reading, from the memory, a value of a second lookup table addressed by the dividend data and the divisor data.
However, Yuan discloses that there is a potential overflow in the architecture in Figure 2. Further, Yuan discloses down scaling or normalizing the input data such that the maximum input for the exponential operation is zero and the output of the exponential operation is within the range of [0,1] to address the overflow problem (Yuan page 2 section III.A(2) and page 3 section III.B(2)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Fig. 2 of Yuan and normalize the input data such that equation (1) is transformed to Equation (3) and use the normalized data as input for the exponential operation, i.e. exp(LUT).
The motivation to do so is to avoid overflow problem ((Yuan page 3 section III.B(2)).
Therefore, Yuan as modified teaches the processor configured to: normalize the input data; determine dividend data corresponding to a dividend of the division operation by reading, from the memory, a value of a first lookup table addressed by the normalized input data.
Yuan as modified does not explicitly teach determine, based on a determined number of most significant bits of the accumulator, output data of the activation function corresponding to an output of the division operation obtained by reading, from the memory, a value of a second lookup table addressed by the dividend data and the divisor data.
However, on the same field of endeavor, Dibrino teaches accessing a quotient value from a two-dimensional lookup table using a predetermined number of most significant bits of a divisor of a division operation (Dibrino paragraph [0005] “In some implementations, fewer than all bits of the divisor and/or partial remainder values (e.g., a predetermined number of most significant bits (MSBs) may be utilized in the mapping”; paragraph [0039] “For example, in the lookup table, m MSBs of a partial remainder in a particular iteration and n MSBs of the divisor 102 (in the case of division) … may be used to index into the lookup table to provide b bits of a quotient for that iteration”; Fig. 2).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Yuan using Dibrino and use fewer than all bits of the divisor/accumulator to access the Divider (LUT) such as using only a predetermined number of most significant bits of the divisor/accumulator.
The motivation to do so is because using fewer number of bits reduces the size of the look-up table and decreases the look-up time (Dibrino paragraph [0005]).
Therefore, the combination of Yuan as modified in view of Dibrino teaches determine, based on a determined number of most significant bits of the accumulator, output data of the activation function corresponding to an output of the division operation obtained by reading, from the memory, a value of a second lookup table addressed by the dividend data and the divisor data.

Regarding claim 13, Yuan as modified in view of Dibrino teaches all of the limitations of claim 12 as stated above. Further, Yuan as modified in view of Dibrino teaches wherein, for the normalizing, the processor is configured to normalize the input data such that a maximum value of the normalized input data is 0 (Yuan page 3 right col first paragraph “Recall that (W•A)max is the maximum value among all the Wi•A, where i=1,2, … N. Therefore, the maximum input for the exponential operation in (4) is 0”).

Regarding claim 14, Yuan as modified in view of Dibrino teaches all of the limitations of claim 12 as stated above. Further, Yuan teaches both the dividend and divisor being input to the Divider(LUT) (Yuan Fig. 2).
Yuan as modified in view of Dibrino does not explicitly teach wherein, for the determining of the output data, the processor is configured to: determine a column-index addressing columns of the second lookup table based on a value of the dividend data; determine a row-index addressing rows of the second lookup table based on a value of the divisor data; and read, from the memory, the value of the second lookup table addressed by the column-index and the row-index.
However, Dibrino teaches using a divisor value as column address and a dividend/partial remainder value as row address to a quotient lookup table (Dibrino Figs. 2-3 and paragraph [0046]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Yuan in view of Dibrino using Dibrino and use the dividend as column address for the Divider(LUT) and use the divisor as row address for the Divider(LUT) and the dividend as column-address for the Divider (LUT), and read from the Divider(LUT) the value addressed by the dividend and divisor corresponding to the result of the division operation. As discussed, Figure 2 of Yuan shows both the dividend and divisor being input to the Divider(LUT). Although Dibrino discloses using divisor the value as column address and the dividend/partial remainder value as row address to a quotient lookup table, using the dividend as column address and the divisor as row address is an obvious modification as the look-up table would still be addressed by both the dividend and divisor data and would still provide the correct output, and there are only two possible combination of using the divisor and dividend values as row and column address to a look-up table, i.e. using the divisor as index for the row or column dimension and using the dividend as index for the other dimension.
Therefore, the combination of Yuan as modified in view of Dibrino teaches wherein, for the determining of the output data, the processor is configured to: determine a column-index addressing columns of the second lookup table based on a value of the dividend data; determine a row-index addressing rows of the second lookup table based on a value of the divisor data; and read, from the memory, the value of the second lookup table addressed by the column-index and the row-index.

Regarding claim 15, Yuan as modified in view of Dibrino teaches all of the limitations of claim 14 as stated above. Further, Yuan as modified in view of Dibrino teaches
 wherein, for the determining of the row-index, the processor is configured to determine the row-index from a value indicated by the determined number of the most significant bits of the accumulator (Dibrino paragraphs [0005, 0039]; Figs. 2-3).

Regarding claim 20, Yuan as modified in view of Dibrino teaches all of the limitations of claim 12 as stated above. Further, Yuan as modified in view of Dibrino teaches wherein the activation function comprises a Softmax function (Yuan Fig. 2 and Equation 1).

Regarding claims 1-4 and 10, they are directed to a method practiced by the apparatus of claims 12-15 and 20 respectively. All steps performed by the method of claims 1-4 and 10 would be practiced by the apparatus of claims 12-15 and 20 respectively. Claims 12-15 and 20 analysis applies equally to claims 1-4 and 10.

Regarding claim 21, Yuan teaches 
determining dividend data corresponding to a dividend of an activation function by reading, from a memory, a value of a first lookup table based on input data of the activation function (Yuan Fig. 2 and Equation 1 dividend data  -                         
                            
                                
                                    e
                                
                                
                                    
                                        
                                            W
                                        
                                        
                                            m
                                        
                                    
                                    *
                                    A
                                
                            
                        
                    ; activation function – softmax function; memory – Exp(LUT) and Divider(LUT); first lookup table – Exp(LUT); input data -                         
                            
                                
                                    W
                                
                                
                                    m
                                
                            
                            *
                            A
                        
                    );
determining divisor data corresponding to a divisor of the activation function by accumulating the dividend data using an accumulator (Yuan Fig. 2 and Equation 1 divisor data -                         
                            
                                
                                    ∑
                                    
                                        L
                                        =
                                        1
                                    
                                    
                                        N
                                    
                                
                                
                                    
                                        
                                            e
                                        
                                        
                                            
                                                
                                                    W
                                                
                                                
                                                    L
                                                
                                            
                                            *
                                            A
                                        
                                    
                                
                            
                        
                    ; accumulator – adder tree); and
determining, based on a value  (Yuan Fig. 2 and Equation 1 output data – output of divider(LUT) corresponding to                         
                            
                                
                                    
                                        
                                            e
                                        
                                        
                                            
                                                
                                                    W
                                                
                                                
                                                    m
                                                
                                            
                                            *
                                            A
                                        
                                    
                                
                                
                                    
                                        
                                            ∑
                                            
                                                L
                                                =
                                                1
                                            
                                            
                                                N
                                            
                                        
                                        
                                            
                                                
                                                    e
                                                
                                                
                                                    
                                                        
                                                            W
                                                        
                                                        
                                                            L
                                                        
                                                    
                                                    *
                                                    A
                                                
                                            
                                        
                                    
                                
                            
                        
                    ; second lookup table - divider(LUT)).
Yuan does not explicitly teach determining, based on a determined number of most significant bits of the accumulator, output data corresponding to an output of the activation function by reading, from the memory, a value of a second lookup table based on the dividend data and the divisor data.
However, on the same field of endeavor, Dibrino teaches accessing a quotient value from a two-dimensional lookup table using a predetermined number of most significant bits of a divisor of a division operation (Dibrino paragraph [0005] “In some implementations, fewer than all bits of the divisor and/or partial remainder values (e.g., a predetermined number of most significant bits (MSBs) may be utilized in the mapping”; paragraph [0039] “For example, in the lookup table, m MSBs of a partial remainder in a particular iteration and n MSBs of the divisor 102 (in the case of division) … may be used to index into the lookup table to provide b bits of a quotient for that iteration”; Fig. 2).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Yuan using Dibrino and use fewer than all bits of the divisor/accumulator to access the Divider (LUT) such as using only a predetermined number of most significant bits of the divisor/accumulator.
The motivation to do so is because using fewer number of bits reduces the size of the look-up table and decreases the look-up time (Dibrino paragraph [0005]).
Therefore, the combination of Yuan as modified in view of Dibrino teaches determined number of most significant bits of the accumulator, output data corresponding to an output of the activation function by reading, from the memory, a value of a second lookup table based on the dividend data and the divisor data.

Regarding claim 22, Yuan as modified in view of Dibrino teaches all of the limitations of claim 21 as stated above. Further, Yuan as modified in view of Dibrino teaches wherein the determining of the dividend data comprises reading, from the memory, the value of the first lookup table addressed by the  (Yuan Fig. 2 and Equation 1).
Figure 2 of Yuan does not explicitly teach normalizing the input data, and wherein the determining of the dividend data comprises reading, from the memory, the value of the first lookup table addressed by the normalized input data.
However, Yuan discloses that there is a potential overflow in the architecture in Figure 2. Further, Yuan discloses down scaling or normalizing the input data such that the maximum input for the exponential operation is zero and the output of the exponential operation is within the range of [0,1] to address the overflow problem (Yuan page 2 section III.A(2) and page 3 section III.B(2)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Yuan in view of Dibrino and normalize the input data such that equation (1) is transformed to Equation (3) and use the normalized data as input for the exponential operation, i.e. exp(LUT).
The motivation to do so is to avoid overflow problem ((Yuan page 3 section III.B(2)).
Therefore, Yuan as modified in view of Dibrino teaches normalizing the input data, wherein the determining of the dividend data comprises reading, from the memory, the value of the first lookup table addressed by the normalized input data.
Regarding claim 24, Yuan teaches 
receiving input data of an activation function comprising a dividend and a divisor (Yuan Fig. 2 and Equation 1 input data -                         
                            
                                
                                    W
                                
                                
                                    m
                                
                            
                            *
                            A
                        
                    ; activation function – softmax function; dividend  -                         
                            
                                
                                    e
                                
                                
                                    
                                        
                                            W
                                        
                                        
                                            m
                                        
                                    
                                    *
                                    A
                                
                            
                        
                    ; divisor -                         
                            
                                
                                    ∑
                                    
                                        L
                                        =
                                        1
                                    
                                    
                                        N
                                    
                                
                                
                                    
                                        
                                            e
                                        
                                        
                                            
                                                
                                                    W
                                                
                                                
                                                    L
                                                
                                            
                                            *
                                            A
                                        
                                    
                                
                            
                        
                    );
determining dividend data by reading, from a first lookup table of one or more memories, a value  (Yuan Fig. 2 and Equation 1 dividend data  -                         
                            
                                
                                    e
                                
                                
                                    
                                        
                                            W
                                        
                                        
                                            m
                                        
                                    
                                    *
                                    A
                                
                            
                        
                    ; first lookup table – Exp(LUT));
determining divisor data by accumulating the dividend data using an accumulator (Yuan Fig. 2 and Equation 1 divisor data -                         
                            
                                
                                    ∑
                                    
                                        L
                                        =
                                        1
                                    
                                    
                                        N
                                    
                                
                                
                                    
                                        
                                            e
                                        
                                        
                                            
                                                
                                                    W
                                                
                                                
                                                    L
                                                
                                            
                                            *
                                            A
                                        
                                    
                                
                            
                        
                    ; accumulator – adder tree);and
determining, based on a value  (Yuan Fig. 2 and Equation 1 output data – output of divider(LUT) corresponding to                         
                            
                                
                                    
                                        
                                            e
                                        
                                        
                                            
                                                
                                                    W
                                                
                                                
                                                    m
                                                
                                            
                                            *
                                            A
                                        
                                    
                                
                                
                                    
                                        
                                            ∑
                                            
                                                L
                                                =
                                                1
                                            
                                            
                                                N
                                            
                                        
                                        
                                            
                                                
                                                    e
                                                
                                                
                                                    
                                                        
                                                            W
                                                        
                                                        
                                                            L
                                                        
                                                    
                                                    *
                                                    A
                                                
                                            
                                        
                                    
                                
                            
                        
                    ; second lookup table - divider(LUT)).
Figure 2 of Yuan does not explicitly teach normalizing the input data; determining dividend data by reading, from a first lookup table of one or more memories, a value of a column-index corresponding to a value of the normalized input data; and determining based on a determined number of most significant bits of the accumulator, output data of the activation function by reading, from a second lookup table of the one or more memories, a value of a column-index corresponding to the value of the normalized input data and of a row-index corresponding to a value of the divisor data.
However, Yuan discloses that there is a potential overflow in the architecture in Figure 2, Further, Yuan discloses down scaling or normalizing the input data such that the maximum input for the exponential operation is zero and the output of the exponential operation is within the range of [0,1] to address the overflow problem (Yuan page 2 section III.A(2) and page 3 section III.B(2)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Fig. 2 of Yuan and normalize the input data such that equation (1) is transformed to Equation (3) and use the normalized data as input for the exponential operation, i.e. exp(LUT).
The motivation to do so is to avoid overflow problem ((Yuan page 3 section III.B(2)).
Therefore, Yuan as modified teaches normalizing the input data; and determining dividend data by reading, from a first lookup table of one or more memories, a value corresponding to a value of the normalized input data.
	Yuan as modified does not explicitly teach determining dividend data by reading, from a first lookup table of one or more memories, a value of a column-index corresponding to a value of the normalized input data; and determining based on a determined number of most significant bits of the accumulator, output data of the activation function by reading, from a second lookup table of the one or more memories, a value of a column-index corresponding to the value of the normalized input data and of a row-index corresponding to a value of the divisor data.
However, on the same field of endeavor, Dibrino teaches accessing a quotient value from a two-dimensional lookup table using a predetermined number of most significant bits of a divisor of a division operation (Dibrino paragraph [0005] “In some implementations, fewer than all bits of the divisor and/or partial remainder values (e.g., a predetermined number of most significant bits (MSBs) may be utilized in the mapping”; paragraph [0039] “For example, in the lookup table, m MSBs of a partial remainder in a particular iteration and n MSBs of the divisor 102 (in the case of division) … may be used to index into the lookup table to provide b bits of a quotient for that iteration”; Fig. 2). Furthermore, Dibrino discloses using the divisor value as column address and a dividend/partial remainder value as row address to a quotient lookup table (Dibrino Figs. 2-3 and paragraph [0046]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Yuan using Dibrino and use fewer than all bits of the divisor/accumulator to access the Divider (LUT) such as using only a predetermined number of most significant bits of the divisor/accumulator to reduce the size of the look-up table and decrease the look-up time (Dibrino paragraph [0005]). Furthermore, use the divisor as row address for the Divider(LUT) and the dividend as column-address for the Divider (LUT), and read from the Divider(LUT) the value addressed by the dividend and divisor corresponding to the result of the division operation. As discussed, Figure 2 of Yuan shows both the dividend and divisor being input to the Divider(LUT). Although Dibrino discloses using divisor the value as column address and the dividend/partial remainder value as row address to a quotient lookup table, using the dividend as column address and the divisor as row address is an obvious modification as the look-up table would still be addressed by both the dividend and divisor data and would still provide the correct output, and there are only two possible combination of using the divisor and dividend values as row and column address to a look-up table, i.e. using the divisor as index for the row or column dimension and using the dividend as index for the other dimension. Furthermore, use the normalized input data as a column address for reading the value of                         
                            
                                
                                    e
                                
                                
                                    
                                        
                                            W
                                        
                                        
                                            m
                                        
                                    
                                    *
                                    A
                                
                            
                        
                     from the Exp(LUT). As shown in Figure 2 of Yuan, the Exp(LUT) is accessed using the input data                         
                            
                                
                                    W
                                
                                
                                    m
                                
                            
                            *
                            A
                        
                     which suggests the Exp(LUT) is one-dimensional, and one-dimensional lookup tables is normally addressed by either row or column as it can is can only be formed/organized as a single row LUT or a single column LUT. Furthermore, organizing the LUT a single row LUT or a single column would not change or affect the values stored in the LUT.
Therefore, the combination of Yuan as modified in view of Dibrino teaches determining dividend data by reading, from a first lookup table of one or more memories, a value of a column-index corresponding to a value of the normalized input data; and determining based on a determined number of most significant bits of the accumulator, output data of the activation function by reading, from a second lookup table of the one or more memories, a value of a column-index corresponding to the value of the normalized input data and of a row-index corresponding to a value of the divisor data.

Regarding claim 25, Yuan as modified in view of Dibrino teaches all of the limitations of claim 24 as stated above. Further, Yuan as modified in view of Dibrino teaches wherein the dividend data is within the range of 0 to 1 (Yuan Equation (3)                         
                            
                                
                                    
                                        
                                            e
                                        
                                        
                                            
                                                
                                                    W
                                                
                                                
                                                    m
                                                
                                            
                                            *
                                            A
                                        
                                    
                                
                                
                                    
                                        
                                            e
                                        
                                        
                                            
                                                
                                                    W
                                                    *
                                                    A
                                                
                                                
                                                    m
                                                    a
                                                    x
                                                
                                            
                                        
                                    
                                
                            
                        
                     is within the range of 0 to 1).
Claims 5-6, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan in view of Dibrino as applied to claims 4 and 15 above respectively, and further in view of Pillai et al. (US 2019/0369962 A1), hereinafter Pillai.
Regarding claim 16, Yuan as modified in view of Dibrino teaches all of the limitations of claim 15 as stated above. 
Yuan as modified in view of Dibrino does not explicitly teach wherein, for the determining of the row-index, the processor is configured to determine the number of the most significant bits based on a value of a log of a total number of rows of the second lookup table with a base of 2.
However, on the same field of endeavor, Pillai discloses determining the number of bits to access a lookup table based on a value of a log of a total number of rows of the lookup table with a base of 2 (Pillai paragraphs [0051, 0052, 0054] “ The lowest seven bits of the bits [30: 16] of the input operand can be selected for address the 128 entries of the LOG 2F32 table of Table 2”; paragraphs [0058, 0059, 0061] “The lowest eight bits of the bits [30:16] of the input operand can be selected for address the 249 entries of the IEXP2F32 table of Table 2”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Yuan in view of Dibrino using Pillai and determine the number of most significant bits to address the Divider (LUT) based on a log base 2 of the total number of entries in the Divider (LUT) in order to access each entry in the LUT with a particular index. As discussed, Pillai discloses using seven bits to access a LUT with 128 entries since log2 of 128 is 7 and using 8 bits to access a 249 entry LUT since log2 of 249 is approximately equal to 8 and the number of bits can only be integer numbers. Therefore, 7 and 8 bits would be the minimum number of bits required to access each entry in the 128 and 249 entry LUT respectively.
Therefore, the combination of Yuan as modified in view of Dibrino and Pillai teaches wherein, for the determining of the row-index, the processor is configured to determine the number of the most significant bits based on a value of a log of a total number of rows of the second lookup table with a base of 2.

Regarding claims 5, it is directed to a method practiced by the apparatus of claim 16. All steps performed by the method of claim 5 would be practiced by the apparatus of claim 16. Claim 16 analysis applies equally to claim 5.

Regarding claim 6, Yuan as modified in view of Dibrino and Pillai teaches all of the limitations of claim 5 as stated above. Further, Yuan as modified in view of Dibrino and Pillai teaches wherein the determining of the number of the most significant bits comprises adding 1 to a specific number of the value of the log (Pillai paragraphs [0058, 0059, 0061] “The lowest eight bits of the bits [30:16] of the input operand can be selected for address the 249 entries of the IEXP2F32 table of Table 2” number of the most significant bits – 8; log2 of 249 = 7.96 where 7 is the specific number, 7+1=8).
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan in view of Dibrino as applied to claims 3 and 14 above respectively, and further in view of Son (US-PGPUB 2020/0013451 A1).
Regarding claim 17, Yuan as modified in view of Dibrino teaches all of the limitations of claim 14 as stated above.
Yuan as modified in view of Dibrino does not explicitly teach wherein the memory comprises dynamic random access memory (DRAM) in which the second lookup table is stored, and for the determining of the output data, the processor is configured to read a value of the second lookup table by selecting a word line of the DRAM addressed by the row-index.
However, on the same field of endeavor, Son discloses a memory comprising of a DRAM. Further, Son discloses a method for reading data stored in the DRAM by controlling the X-decoder X-DEC such that a word line corresponding to the row address RA received together with the activate command ACT is activated, and for a read command RD, the control logic circuit 140 may control the input/output circuit 150 such that data are output from bit lines corresponding to the column address CA received together with the read command RD (Son Figs. 2-3 and paragraphs [0044 and 0048]).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Yuan in view of Dibrino using Son and use a DRAM for storing the Divider(LUT) and use the associated method for reading values from the DRAM as taught by Son. 
The motivation for using a DRAM is for storing the values in the Divider(LUT). Furthermore, a DRAM device has a fast operating speed, and the DRAM device is used widely as a buffer memory, a system memory, or a working memory of a computing system (Son paragraph [0004]).
Therefore, the combination of Yuan as modified in view of Dibrino and Son teaches wherein the memory comprises dynamic random access memory (DRAM) in which the second lookup table is stored, and for the determining of the output data, the processor is configured to read a value of the second lookup table by selecting a word line of the DRAM addressed by the row-index.

Regarding claim 7, it is directed to a method practiced by the apparatus of claim 17. All steps performed by the method of claim 7 would be practiced by the apparatus of claim 7. Claim 17 analysis applies equally to claim 7.
Claims 8, 18 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan in view of Dibrino as applied to claims 1 and 12 above respectively, and further in view of Akerib (US-PUPUB 2019/0114555 A1).
Regarding claim 18, Yuan as modified view of Dibrino teaches all of the limitations of claim 12 as stated above. 
Yuan as modified in view of Dibrino does not explicitly teach wherein the processor is configured to: determine a precision for processing data; and select the first lookup table and the second lookup table corresponding to the precision from among a plurality of previously generated lookup tables.
However, one the same field of endeavor, Akerib discloses determining a precision for processing data and selecting a lookup table from different lookup tables that are calculated/generated in advance corresponding to the determined precision  (Akerib paragraph [0054, 0073-0076] and Figs. 6-7).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Yuan in view of Dibrino using Akerib and generate different lookup tables of different precision in advance such as generating a 16-bit floating point LUT and a 16-bit fixed point LUT in advance and selecting the appropriate lookup tables based on the precision required for the softmax layer. Furthermore, Yuan is related to neural networks and neural networks are normally implemented using different data types.
The motivation to do is to support softmax calculation for different data types (Akerib paragraphs [0073-0076]).  
Therefore, the combination of Yuan as modified in view of Dibrino and Akerib teaches wherein the processor is configured to: determine a precision for processing data; and select the first lookup table and the second lookup table corresponding to the precision from among a plurality of previously generated lookup tables.
Regarding claim 8, it is directed to a method practiced by the apparatus of claim 18. All steps performed by the method of claim 8 would be practiced by the apparatus of claim 18. Claim 18 analysis applies equally to claim 8.

Regarding claim 26, Yuan as modified in view of Dibrino teaches all of the limitations of claim 24 as stated above. 
Yuan as modified in view of Dibrino does not explicitly teach wherein the first lookup table and the second lookup table are determined from among a plurality of generated lookup tables, based on a precision with which a processor is configured to implement the activation function.
However, one the same field of endeavor, Akerib discloses determining a precision for processing data and selecting a lookup table from different lookup tables that are calculated/generated in advance corresponding to the determined precision  (Akerib paragraph [0054, 0073-0076] and Figs. 6-7).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Yuan in view of Dibrino using Akerib and generate different lookup tables of different precision in advance such as generating a 16-bit floating point LUT and a 16-bit fixed point LUT in advance and selecting the appropriate lookup tables based on the precision required for the softmax layer. Further, Yuan is related to neural networks and neural networks are normally implemented using different data types.
The motivation to do is to support softmax calculation for different data types (Akerib paragraphs [0073-0076]).  
Therefore, the combination of Yuan as modified in view of Akerib teaches wherein the first lookup table and the second lookup table are determined from among a plurality of generated lookup tables, based on a precision with which a processor is configured to implement the activation function.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan in view of in view of Dibrino and Akerib as applied to claims 8 and 18 above respectively, and further in view of Geng et al. (NPL - Hardware-aware Softmax Approximation for Deep Neural Networks”), hereinafter Geng. Geng is cited in the IDS submitted 01/08/2021.
Regarding claim 19, Yuan as modified in view of Dibrino and Akerib teaches all of the limitations of claim 18 as stated above. 
Yuan as modified in view of Dibrino and Akerib does not explicitly teach wherein, for the selecting of the first lookup table and the second lookup table, the processor is configured to select the first lookup table and the second lookup table such that the first lookup table and the second lookup table correspond to different precisions.
However, on the same field of endeavor, Geng discloses a softmax circuit that includes an exponential and division operation. Further, Geng discloses that the result of the exponential operation has a different precision than the result of the division operation (Geng Fig. 1 shows the exponential result                         
                            
                                
                                    e
                                
                                
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                     has a fixed point <0,10,1> precision and the division result                         
                            
                                
                                    σ
                                
                                
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                
                            
                        
                     has a fixed-point <0,0,8> precision).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Yuan in view of Dibrino and Akerib using Geng and select an exp(LUT) and a divider(LUT) with different precision such as an exp(LUT) that provides a result having a fixed point <0,10,1> format and a divider(LUT) that provides a result having a fixed-point <0,0,8>  format as taught by Geng.
The motivation to combine is to minimize design cost by reducing operand bit-width which in turn results in a reduction in hardware and storage requirements  (Geng page 4 second paragraph and section 3 first paragraph).
Therefore, the combination of Yuan as modified in view of Dibrino, Akerib and Geng teaches wherein, for the selecting of the first lookup table and the second lookup table, the processor is configured to select the first lookup table and the second lookup table such that the first lookup table and the second lookup table correspond to different precisions.

Regarding claim 9, it is directed to a method practiced by the apparatus of claim 19. All steps performed by the method of claim 9 would be practiced by the apparatus of claim 19. Claim 19 analysis applies equally to claim 9.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Yuan in view of Dibrino and Akerib as applied to claim 26 above, and further in view of Xu et al (NPL – “FPGA Based Real-Time Multi-Face Detection System With Convolution Neural Network”).
Regarding claim 27, Yuan as modified in view of Dibrino and Akerib teaches all of the limitations of claim 26 as stated above. 
Yuan as modified in view of Dibrino and Akerib does not explicitly teach wherein the precision is any one of 10-bit floating point, 32-bit floating point, 8-bit integer 8, 16-bit integer, and 8-bit unsigned integer.
However, on the same field of endeavor, Xu discloses performing the softmax function using 8-bit integer precision (Xu page 2 left col first full paragraph and Equation (6)).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Yuan in view of Dibrino and Akerib using Xu and configure the first and second lookup tables for 8-bit integer softmax function calculation.
The motivation to do so is to support softmax calculation for different data types (Akerib paragraphs [0073-0076]). 
Therefore, the combination of Yuan as modified in view of Dibrino, Akerib, and Xu teaches wherein the precision is any one of 10-bit floating point, 32-bit floating point, 8-bit integer 8, 16-bit integer, and 8-bit unsigned integer.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yuan in view of Dibrino as applied to claim 1 above, and further in view of Li et al. (US-PGPUB 2021/0034644 A1). Hereinafter Li.
Regarding claim 11, , Yuan as modified in view of Dibrino teaches all of the limitations of claim 1 as stated above.
Yuan as modified in view of Dibrino does not explicitly teach a non-transitory computer-readable storage medium storing instructions that, when executed by a processor, configure the processor to perform the method of claim 1.
However, on the same field of endeavor, Li discloses a non-transitory computer-readable storage medium storing instructions that, when executed by a processor, configure the processor to perform operations related to lookup tables and non-linear functions (Li claim 13).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Yuan in view of Dibrino using Li and provide a non-transitory computer-readable storage medium storing instructions that, when executed by the processor of Yuan, configure the processor to perform the operations/steps in claim 1.
The motivation to do so is to provide program codes to the processor of Yuan such that  the program codes, when executed by the processor, enables the functions/operations specified in the block diagrams in Figure 2 and the optimization approach in section III.B(2) of Yuan being implemented (Li paragraph [0070]).
Therefore, the combination of Yuan as modified in view of Dibrino and Li teaches a non-transitory computer-readable storage medium storing instructions that, when executed by a processor, configure the processor to perform the method of claim 1.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Yuan in view of Dibrino as applied to claim 21 above, and further in view Mirsamadi et al. (NPL – “AUTOMATIC SPEECH EMOTION RECOGNITION USING RECURRENT NEURAL NETWORKS WITH LOCAL ATTENTION”), hereinafter Mirsamadi.
Regarding claim 23, Yuan as modified in view of Dibrino teaches all of the limitations of claim 21 as stated above.
Yuan as modified in view of Dibrino does not explicitly teach wherein the processor is configured to perform automatic speech recognition based on the determined output data, and the activation function corresponds to an attention function.
However, on the same field of endeavor, Mirsamadi discloses a system for configured to perform automatic speech recognition based on the output data of the softmax function, and the softmax function corresponds to an attention function (Mirsamadi title, abstract, fig. 1 and page 2 section 2.4).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Yuan in view of Dibrino using Mirsamadi and use the softmax architecture of Yuan in a DNN/RNN architecture configured to perform automatic speech recognition. Further, both Yuan and Mirsamadi discloses the use of softmax in a DNN/RNN architecture and discloses that DNN/RNN can be constructed for different learning and inference task.
The motivation to do so is to implement a DNN/RNN architecture for performing automatic speech recognition (Mirsamadi Fig. 1 and page 3 section 2.4). 
Therefore, the combination of Yuan as modified in view of Dibrino and Mirsamadi teaches wherein the processor is configured to perform automatic speech recognition based on the determined output data, and the activation function corresponds to an attention function. 
Response to Arguments
Applicant’s arguments, see remarks pages 1-8, filed 07/20/2022, with respect to the 35 U.S.C. 112(b) rejection of claims 1-20 and 24-27 and 35 U.S.C. 101 rejection of claims 1-27 have been fully considered and are persuasive. The 35 U.S.C. 112(b) rejection of claims 1-20 and 24-27 and 35 U.S.C. 101 rejection of claims 1-27 has been withdrawn. 
Applicant’s arguments, see remarks pages 8-13, filed 07/20/2022, with respect to the rejection(s) of claim 21 under 35 U.S.C. 102(a)(1) and of claims 1-20 and 22-27 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s).
In response to applicant’s argument with respect to the prior art rejection of claims 1-27, applicant amended claim 1 to include the feature of “determining, based on a determined number of most significant bits of the accumulator, output data of the activation function corresponding to an output of the division operation obtained by reading, from the memory, a value of a second lookup table addressed by the dividend data and the divisor data”. Applicant argued that Ebergen does not teach determining an address of the lookup value based on a determined number of most significant bits of B.
Examiner agrees. However, Dibrino teaches accessing a quotient value from a two-dimensional lookup table using a predetermined number of most significant bits of a divisor of a division operation in at least paragraphs [0005, and 0039]. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify Yuan and use fewer than all bits of the divisor/accumulator to access the Divider (LUT) such as using only a predetermined number of most significant bits of the divisor/accumulator in order to reduce the size of the look-up table and decrease the look-up time as taught by Dibrino. The grounds of rejection for independent claims 12, 21, and 24 and dependent claims 2-11, 13-20, 22-23, and 25-27 have been modified for the same reason as claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlo Waje whose telephone number is (571)272-5767. The examiner can normally be reached 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.W./
Carlo WajeExaminer, Art Unit 2182                                                                                                                                                                                                        (571)272-5767


/MATTHEW D SANDIFER/Primary Examiner, Art Unit 2182